Citation Nr: 1128226	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  07-30 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, determining that new and material evidence had not been received to reopen a previously denied claim for service connection for a right knee disorder.

Pursuant to his request, the Veteran was afforded a hearing before the Board, sitting at the RO, in July 2009.  A transcript of that proceeding is of record.

In December 2010, the Board determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for a right knee disorder.  As such, the Board reopened his claim.  The Board then remanded the Veteran's claim for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim.

The U.S. Court of Appeals for Veterans Claims (Court) has indicated that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  The Court further indicated that it constitutes error on the part of the Board to fail to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In this case, the Board finds that the instructions contained in the December 2010 remand were not complied with.  Specifically, while the Veteran was afforded a VA examination with regard to his right knee disorder, the physician assistant that conducted the examination and provided an opinion with regard to etiology did not address the questions specifically asked by the Board in the December 2010 remand.  In particular, while the VA examiner provided an opinion as to whether the Veteran's right knee disorder was caused by or a result of his period of service, no opinion was provided as to whether the Veteran's right knee disorder pre-existed service and, if it did, whether it was aggravated by service.

As such, the Board finds that a remand is necessary to afford the Veteran the VA examination and opinion that were requested in the December 2010 remand.  Further, the Board has determined that, because this appeal involves a complex medical issue, this examination and opinion should be conducted and provided by a physician.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA medical examination by a physician for the purpose of evaluating the nature and etiology of his claimed right knee disorder.  The claims folder should be made available to and reviewed by the VA examiner for use in the study of this case, and the prepared report of such evaluation should indicate whether the claims folder was made available and reviewed.  Such examination should also entail the taking of a complete medical history, as well as the conduct of a physical examination and all diagnostic studies deemed warranted by the examiner.

As well, the VA examiner is asked to offer an opinion as to the following:

(a) Is it unequivocal that a right knee disorder pre-existed the Veteran's entrance onto active duty in September 1966?

(b) If the answer to (a) above is yes, is it unequivocal that the Veteran's right knee disorder was not aggravated during his period of active duty from September 1966 to July 1968?

(c) If the answer to (a) above is no, is it at least as likely as not that a right knee disorder originated during the Veteran's period of service from September 1966 to July 1968 or is otherwise related thereto, including any injury occurring in service?  Is there a showing of arthritis of the right knee during the one-year period after service, and, if so, to what degree?

The examiner is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner is further advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended onset date or causal relationship; less likely weighs against the claim.

The examiner is also asked to provide a rationale used in formulating his or her opinion in the written report.  If any requested opinion cannot be provided without resort to speculation, that fact and the reasons why that is the case should be fully set forth within the examination report.

2.  Readjudicate the Veteran's claim for service connection for a right knee disorder, and if the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case, which should contain notice of all relevant actions taken on the claims for benefits.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

